Citation Nr: 0704130	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for PTSD and a cervical 
spine disability.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D,C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a prior final rating decision dated in July 1979, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder was denied.  The July 1979 
rating decision only adjudicated the claim with respect to 
entitlement to VA compensation for a psychiatric disorder on 
a direct or presumptive basis, but did not address the issue 
of PTSD.  In March 2002, he filed a claim for service 
connection for PTSD.  As a claim for VA compensation for PTSD 
is a new claim, based on different VA regulations and 
theories of causation than the issue addressed in the prior 
final rating decision of July 1979, the RO was correct to 
reopen the veteran's claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 
(1995).

The veteran's military records show that he served as a 
rifleman in the United States Marine Corps and that he was 
decorated with the Vietnam Service Medal and the Armed Forces 
Expeditionary Medal.  Service documents associated with the 
record establish that while assigned to H&S Company, BLT 1/9, 
of the 3rd Marine Division (Fleet Marine Force), he 
participated in Operation Frequent Wind and Operation Eagle 
Pull.  These were the American military airborne and seaborne 
evacuations that rescued and safely extracted foreign 
nationals and American embassy personnel, citizens, and their 
dependents who found themselves trapped within the South 
Vietnamese capital of Saigon and the Cambodian capital of 
Phnom Penh during the sudden collapse and armed Communist 
overthrow of both nations' governments in April 1975.   The 
veteran now claims entitlement to service connection for 
PTSD, citing as his involvement in the aforementioned 
military operations as his stressor.  As he has presented no 
specifics with regard to his alleged PTSD stressors, the case 
should be remanded so that he may be provided with the 
opportunity to do so.  Thereafter, an attempt should be made 
to verify his stressor accounts by contacting the Marine 
Corps Archives and Special Collections at Marine Corps 
University in Quantico, Virginia.

The only evidence of record that pertains to the veteran's 
current psychiatric state is a November 2002 VA general 
medical examination that was conducted by a specialist in 
internal medicine.  The examiner noted in his review of the 
veteran's systems that he had depression and anxiety.  As 
this psychiatric assessment was cursory and was presented by 
a non-psychiatric specialist in the course of a medical 
examination in which the veteran's psychiatric state was not 
its primary focus, the Board finds that the present state of 
the medical evidence is inadequate for purposes of 
adjudicating the veteran's claim of entitlement to service 
connection for PTSD.  The case should be therefore be 
remanded so that the veteran may be scheduled for a dedicated 
psychiatric evaluation to determine his current Axis I 
diagnosis.  If a diagnosis of PTSD is obtained, a nexus 
opinion should be provided by the psychiatric examiner.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

With regard to the veteran's claim of entitlement to service 
connection for a cervical spine disability, the Board notes 
that his service medical records show treatment in March 1977 
for complaints of tenderness in his neck at the region of his 
C3-C4 vertebrae following his involvement in a motor vehicle 
accident.  The veteran was placed on physical profile and 
prescribed a supportive neck brace.  Post-service private 
medical records show that beginning in 1995, he received 
treatment on several occasions for complaints of cervical 
spine pain associated with diagnoses of degenerative disc 
changes at his C3-C4, C5-C6, and C6-C-7 vertebrae.  One 
report, dated in April 1995, notes that the veteran related a 
history of sustaining neck and back injuries in 1992 after he 
slipped and fell on a waxed floor at his workplace.  However, 
subsequent medical opinions dated in 2003 from his private 
physicians state that it was possible that the arthritis of 
the veteran's cervical spine was the result of trauma 
associated with his in-service motor vehicle accident.  In 
view of the aforementioned conflicting evidence, the Board 
concludes that the case should be remanded for a VA 
examination by an orthopedic specialist.  The specialist 
should review the pertinent clinical history regarding the 
veteran's cervical spine and then present a nexus opinion 
that reconciles the differences existing with the current 
record.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should ask the veteran to 
identify any relevant VA or private 
treatment records dated from 2002 to the 
present.  Subsequently, the RO should 
attempt to obtain the identified VA 
and/or private treatment records relevant 
to the claims on appeal, which are not 
currently part of the record, dated from 
2002 to the present.

3.  The veteran must provide an account 
of his alleged in-service stressors 
associated with his participation in 
Operation Frequent Wind and Operation 
Eagle Pull.  He should be asked to 
provide as many details as possible with 
regard to dates of events, unit 
designations, place names, and names of 
individuals involved.   

4.  The RO should contact Marine Corps 
Archives and Special Collections (MCASC) 
at Marine Corps University, 2040 Broadway 
Street, Quantico, Virginia 22134, and 
request that they provide information 
that might verify the veteran's 
stressors.  Specifically, MCASC should be 
asked to research the unit records of H&S 
Company, BLT 1/9, of the 3rd Marine 
Division (Fleet Marine Force) regarding 
its involvement in Operation Frequent 
Wind and Operation Eagle Pull during the 
period from April 1, 1975 to May 1, 1975.

5.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged in- 
service stressor(s).  The RO should 
forward to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
entity all supporting evidence (to 
include any probative evidence submitted 
by the veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
the occurrence of no claimed in-service 
stressor(s) is/are verified, then the RO 
should so state in its report.

7.  Thereafter, if any of the claimed 
stressors is verified, the veteran 
should be scheduled for a comprehensive 
VA psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The entire 
claims file must be made available to 
the examiner in conjunction with this 
examination.  The psychiatrist must be 
instructed that only the veteran's 
stressor accounts described above may be 
considered for the purpose of 
determining whether the veteran has PTSD 
for service connection purposes.  The 
examiner should integrate any previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the veteran's alleged 
stressors were sufficient to produce 
PTSD; and (2) whether there is a link 
between the current PTSD and the 
aforementioned stressors if they are 
found sufficient to produce PTSD by the 
examiner.

8.  The veteran should also be scheduled 
for a VA medical examination by an 
orthopedic specialist.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following 
the examination, the veteran's current 
disabilities as they pertain to his 
cervical spine should be diagnosed.  
Then the examiner should provide an 
opinion, based on the veteran's relevant 
medical history, as to following:

(a.)  Is it as likely as not that 
the properties of the veteran's 
current cervical spine disability 
are consistent with residuals of 
traumatic injuries sustained in an 
in-service motor vehicle accident 
that occurred approximately 30 
years ago, in 1977?

(b.)  Is it more likely that the 
properties of the veteran's current 
cervical spine disability are 
representative of residuals of a 
more recent injury?

If the examiner is unable to provide an 
opinion without resorting to speculation, 
he should so state for the record.  The 
examiner's report should be typed. 

9.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

10.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claims of entitlement to 
service connection for PTSD and a 
cervical spine disability should then be 
readjudicated.  If any benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, to 
include consideration and discussion of 
the provisions of 38 C.F.R. § 3.304 
(2006), and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


